Name: 90/252/Euratom, ECSC, EEC: Commission Decision of 29 May 1990 adjusting the weightings applicable from 1 February 1990 and correcting Commission Decisions 89/582/EEC, Euratom, ECSC and 89/619/EEC, Euratom, ECSC adjusting the weightings applicable from 1 September 1989 and 1 November 1989 to the remuneration of officials of the European Communities serving in non-member countries
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  economic analysis;  cooperation policy;  labour market
 Date Published: 1990-06-06

 Avis juridique important|31990D025290/252/Euratom, ECSC, EEC: Commission Decision of 29 May 1990 adjusting the weightings applicable from 1 February 1990 and correcting Commission Decisions 89/582/EEC, Euratom, ECSC and 89/619/EEC, Euratom, ECSC adjusting the weightings applicable from 1 September 1989 and 1 November 1989 to the remuneration of officials of the European Communities serving in non-member countries Official Journal L 143 , 06/06/1990 P. 0012 - 0013*****COMMISSION DECISION of 29 May 1990 adjusting the weightings applicable from 1 February 1990 and correcting Commission Decisions 89/582/EEC, Euratom, ECSC and 89/619/EEC, Euratom, ECSC adjusting the weightings applicable from 1 September 1989 and 1 November 1989 to the remuneration of officials of the European Communities serving in non-member countries (90/252/Euratom, ECSC, EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of the Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EEC, Euratom, ECSC) No 3728/89 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations Council Regulation (Euratom, ECSC, EEC) No 1051/90 (3) laid down the weightings to be applied from 1 January 1990 to the remuneration of officials serving in non-member countries payable in the currency of their country of employment; Whereas, some of these weightings should be adjusted with effect from 1 February 1990 given that the statistics available to the Commission show that in certain non-member countries the variation in the cost of living measured on the basis of the weightings and the corresponding exchange rate has exceeded 5 % since weightings were last laid down; Whereas Commission Decisions Nos 89/582/EEC, Euratom, ECSC (4), adjusting the weightings applicable from 1 September 1989, and 89/619/EEC, Euratom, ECSC (5), adjusting the weightings applicable from 1 November 1989, need to be corrected, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 February 1990 the weightings applicable to the remuneration of officials serving in non-member countries payable in the currency of their country of employment are adjusted as shown in the Annex. Article 2 With effect from 1 September 1989 and 1 November 1989, the weightings applicable to the remuneration of officials serving in Burundi, payable in the currency of the country of employment, are readjusted as follows: - September 1989 82,91 - November 1989 82,91. Article 3 The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 29 May 1990. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 364, 14. 12. 1989, p. 1. (3) OJ No L 108, 28. 4. 1990, p. 1. (4) OJ No L 324, 9. 11. 1989, p. 31. (5) OJ No L 356, 6. 12. 1989, p. 20. ANNEX 1.2 // // // Country of employment // Weightings // // // Brazil // 51,36 // Peru // 202,99 // Poland // 7,20 // Somalia // 27,02 // Turkey // 60,90 // Uganda // 86,77 // Uruguay // 53,50 // Venezuela // 54,33 // Yugoslavia // 28,81 // Zambia // 78,18 // //